DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 09/09/2022 has been entered. Claims 1-14 are remain pending in the application. Claim 1 is amended to recite “the pump inlet protection mechanism comprises a first recess configured to be in communication with an inlet port of the negative pressure source” and “the pump outlet or exhaust mechanism comprises a vent hole configured to allow air exhausted from the negative pressure source to be exhausted from the pump outlet or exhaust mechanism”. 
Claims 1-14 are examined on the merits
Response to Arguments
Applicant's arguments with respect to claim(s) l-20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Askem et al (US 20150174304 A1) remains as the primary reference in rejecting the present claims, for disclosing a majority of the claimed invention.
Askem et al. (WO 2016103035 A2) and Gordon et al are being introduced as secondary reference in the present rejection for disclosing and/or rendering obvious the newly amended limitations of the pump inlet protection mechanism comprises a recess and a cavity
Burdick, Wade and Coulthard remain in the present rejection for disclosing and/or rendering obvious the limitations of dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Askem et al (US 20150174304 A1, hereinafter ‘Askem’304’) in view of Askem et al (WO 2016103035 A2, hereinafter ‘Askem’035’), Gordon et al (US 20110071483 A1, hereinafter ‘Gordon’) and Burdick et al (US 20050088184 A1, hereinafter ‘Burdick’)
Regarding Claim 1, Askem’304 discloses a wound dressing apparatus (wound dressing apparatus as shown in figures 12 a-b) comprising:
A wound contact layer (referring figure 12a, a layer underneath 3D knitted and/or fabric layer 237, equivalent to wound contact layer 246 shown in figure 11a) comprising a proximal wound-facing face (bottom surface of wound contact layer) and a distal face (top surface of wound contact layer), wherein the proximal wound-facing face is configured to be positioned in contact with a wound;
	at least one absorbent layer (figure 12a, absorption layer 236) over the wound contact layer; and
	an electronics unit (figure 12a, pump assembly 232 and batteries 234) comprising:
a negative pressure source unit (figure 12a, pump assembly 232) comprising a negative pressure source ([0289] pump provide a source of negative pressure), a pump inlet protection mechanism ([0289] liquid filter or liquid barrier "a liquid filter or liquid barrier can be positioned between the pump 232 and the 3D knitted and/or fabric layer"), and a pump outlet or exhaust mechanism (outlet of pump assembly 232 or exhaust valve and/or filter [0287] "pump 232, with an exhaust valve and/or filter to prevent pathogens, bacteria, odors, or other contaminants from leaving the pump");
a plurality of sensors positioned on a printed circuit board ([0271] pump assembly 72 consistent embodiment pump assembly 232 comprises PCB, and abstract "The dressing can have visual pressure, saturation, and/or temperature sensors to provide a visual indication of the level of pressure, saturation, and/or temperature within the dressing. Additionally, the pump assembly can have a pressure sensor in communication with the flow pathway through the pump");    
wherein the pump outlet or exhaust mechanism comprises a vent hole (hole of pump outlet or hole of exhaust valve and/or filter, any exhaust valve or exhaust filter have vent hole) configured to allow air exhausted from the negative pressure source to be exhausted from the pump outlet or exhaust mechanism;
wherein the at least one absorbent layer is configured to be in fluid communication with the electronics unit ([0287] “A port in the pump 232 can be in fluid communication with the 3D knitted and/or fabric layer” absorbent layer 236 is in fluid communication with pump 232 through the 3D knitted and/or fabric layer 237); and
a cover layer (figure 12a, backing layer 244) configured to cover and form a seal over the wound contact layer and the at least one absorbent layer (referring figure 12a, the backing layer 244 covers absorbent layer 236 and wound contact layer). 
	Askem’304 does not disclose the pump inlet protection mechanism comprises a first cavity configured to be in fluid communication with a first sensor on the printed circuit board, and the pump inlet protection comprises a first recess configured to be in fluid communication with an inlet port of the negative pressure source;
	Wherein the pump outlet or exhaust mechanism comprises a second cavity configured to be in fluid communication with a second sensor on the printed circuit board;
wherein the first cavity is positioned over the first sensor and wherein the second cavity is positioned over the second sensor.
	In the same field of endeavor, Askem’035 teaches the inlet protection mechanism (figure 16, intake manifold 300) comprises a first cavity (figure 16, port 306) configured to be in fluid communication with a first sensor (figure 11, pressure monitor 204, [0158] “a port 306 designed to be in fluid communication with the pressure monitor 204”) on the printed circuit board and the pump inlet protection mechanism comprises a first recess (figure 17A, outlet port 308) configured to be in fluid communication with an inlet port (intake port 426) of the negative pressure source ([0158] “an outlet port 308 for connection to the intake port 426 of the pump assembly 400”), wherein the first cavity is positioned over the first sensor ([0158] “the port 306 can directly receive a portion of the pressure monitor 204 within the port 306”)
	Askem’035 provides the intake manifold comprises the port configured to be in fluid communication with the pressure monitor and outlet port in fluid communication with the intake of the negative pressure source in order to measure the pressure within the manifold thereby reduce the total amount of plumbing through the pump system 100 and/or reduce the potential for leakage ([0158]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem’304 to incorporate the teachings of Askem’035 and provides the inlet protection mechanism comprises the first cavity configured to be in fluid communication with the first sensor and the first recess for the purpose of providing efficient pumping and further reduce the potential for leakage by measuring pump inlet pressure.
	Askem’304, as modified by Askem’035, is still silent as to the pump outlet or exhaust mechanism comprises a second cavity configured to be in fluid communication with a second sensor on the printed circuit board; wherein the second cavity is positioned over the second sensor.
	In the same field of endeavor, Gordon teaches the pump outlet (figure 12, tubing 400 on flow restrictor 402 and exhaust aperture 54 side) or exhaust mechanism configured to be in fluid communication with a second sensor (figure 12, pressure sensor 442) on the printed circuit board;
	Gordon provides the pump outlet is configured to be in fluid communication with the pressure sensor in order to measure the pressure across the pump to determine conditions such as a “blockage” and/or “canister full”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askem’304, as modified Askem’035, to incorporate the teachings of Gordon and provide the pump outlet configured to be in fluid communication with the second sensor on the printed circuit board for the purpose of determining condition of the pump such as blockage and/or canister full conditions.
	Askme’304, as modified by Askem’035 and Gordon, is still silent as to the pump outlet or exhaust mechanism comprises a second cavity, and the second cavity is positioned over the second sensor.
Burdick teaches capacitive sensor configuration relatively pertinent to problem posed by Applicant of providing sensor coupling comprises pump outlet or exhaust mechanism (figure 3, transducer assembly 100) comprises a second cavity (figure 3, pressure measurement cavity 28), and the second cavity is positioned over the second sensor (referring figure 3, cavity 28 is positioned over the sensor assembly).
Burdick provides the transducer assembly comprising cavity which is positioned over the sensor assembly and in fluid communication with sensor assembly in order to reduce sensor’s sensitivity to errors ([0036]-[[0037], mechanical system symmetrically loads the sealing pressure on metal ring 24, to seal pressure measurement cavity 28 while holding metallic diaphragm 30 firmly in place and this feature reduces the sensor’s sensitivity to errors caused by capacitive plates that are not parallel to each other). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet protection mechanism and pump outlet or exhaust mechanism of Askme’304, as modified by Askem’035 and Gordon and provide second cavity and the second cavity positioned over the second sensor for the purpose of obtaining an accurate pressure measurement. 
Regarding Claim 2, Askme’304, as modified by Askem’035, Gordon and Burdick, teaches the wound dressing apparatus according to Claim 1. 
Askem’304 does not disclose wherein a perimeter of the first cavity comprises a first gasket configured to seal the perimeter of the first cavity in the pump inlet protection mechanism to the printed circuit board surrounding the first sensor.
Burdick teaches a perimeter of the first cavity (figure 3, perimeter of cavity 28) comprises a first gasket (figure 3, O-ring 26) configured to seal the perimeter of the first cavity in the pump inlet protection mechanism to the printed circuit board surrounding the first sensor (referring figure 3, O-ring located on the PCB 20 surrounding the sensor assembly 30, 180, 182a, and 16 and providing sealing).
Burdick provides the O-ring in order to symmetrically loads the sealing pressure on metal ring and seal pressure measurement cavity while holding metallic diaphragm firmly in place which result accurate pressure measurement ([0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inlet protection of Askme’304, as modified by Askem’035, Gordon, to incorporate the teachings of Burdick and provides O-ring that seals the perimeter of the first cavity and surrounds the first sensor in order to obtain an accurate measurement.
Regarding Claim 3, Askem’304, as modified by Askem’035, Gordon and Burdick, teaches the wound dressing apparatus according to Claim 1. 
Askem’304 does not disclose wherein a perimeter of the second cavity comprises a second gasket configured to seal the perimeter of the second cavity in the pump inlet protection mechanism to the printed circuit board surrounding the second sensor.
Burdick teaches a perimeter of the second cavity (figure 3, perimeter of cavity 28) comprises a second gasket (figure 3, O-ring 26) configured to seal the perimeter of the second cavity in the pump outlet or exhaust mechanism to the printed circuit board surrounding the second sensor (referring figure 3, O-ring located on the PCB 20 surrounding the sensor assembly 30, 180, 182a, and 16).
Burdick provides the O-ring in order to symmetrically loads the sealing pressure on metal ring and seal pressure measurement cavity while holding metallic diaphragm firmly in place which result accurate pressure measurement ([0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askme’304, as modified by Askem’035, Gordon, to incorporate the teachings of Burdick and provides O-ring that seals the perimeter of the second cavity and surrounds the second sensor in order to obtain an accurate measurement.
Regarding Claim 8, Askme’304, as modified by Askem’035, Gordon and Burdick, teaches the wound dressing apparatus according to Claim 1.
Askem’304 further discloses wherein the electronics unit comprises one or more power sources (figure 12a, batteries 234).
Regarding Claim 9, Askme’304, as modified by Askem’035, Gordon and Burdick, teaches the wound dressing apparatus according to Claim 1.
Askem’304 further discloses wherein the at least one absorbent layer (figure 12a, absorption layer 236) comprises one or more recesses configured to receive the electronics unit ([0296] “the pump assembly 232 and/or batteries 234 can be embedded within one or more of the absorption layers 236 of the dressing 238” referring figure 12a, pump assembly 232/234 are located within the recess of absorption layer 236)
Regarding Claim 10, Askme’304, as modified by Askem’035, Gordon and Burdick, teaches the wound dressing apparatus according to Claim 9.
Askem’304 further discloses a transmission layer (figure 12a, 3D knitted and/or fabric layer 237) comprising a proximal wound facing face (referring figure 12a, bottoms surface of fabric layer 237)and a distal face (referring figure 12a, top surface of fabric layer 237), the transmission layer positioned over the distal face of the wound contact layer (referring figure 12a, a layer underneath 3D knitted and/or fabric layer, consistent element of wound contact layer 246 shown in figure 11a, the fabric layer is positioned over the wound contact layer).
Regarding Claim 11, Askme’304, as modified by Askem’035, Gordon and Burdick, teaches the wound dressing apparatus according to Claim 10.
Askme’304 further discloses wherein the at least one absorbent layer comprises:
	A first absorbent layer (referring figure 12a, bottom absorption layer 236 comprising a proximal wound-facing face (bottom surface) and a distal face (top surface), the first absorbent layer positioned on the distal face of the transmission layer (the bottom absorption layer is positioned over the transmission layer).
	A second absorbent  (referring figure 12a, top absorption layer 236) comprising a proximal wound-facing (bottom surface) and a distal face (top surface), the second absorbent layer positioned on the distal face of the first absorbent layer (referring figure 12a, top absorption layer 236 is positioned over the bottom absorption layer).
Regarding Claim 13, Askme’304, as modified by Askem’035, Gordon and Burdick, teaches the wound dressing apparatus according to Claim 1.
Askme’304 further discloses the electronic unit comprises a switch ([0240] “The operation of the pump can be controlled by the use of one or more buttons, pull tabs, sliding switches”)
Regarding Claim 14, Askme’304, as modified by Askem’035, Gordon and Burdick, teaches the wound dressing apparatus according to Claim 1.
Askme’304 further discloses the electronic unit comprises a light or LED indicator ([0348] “Further, any dressing kit embodiments disclosed herein can further have an organic light emitting diode ("OLED") display or other suitable interface display.”)
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Askem’304, in view of Askem’035, Gordon and Burdick and in further view of Wade.
Regarding Claim 4, Askme’304, as modified by Askem’035, Gordon and Burdick, teaches the wound dressing apparatus according to Claim 1.
Askem’304 discloses the pump outlet or exhaust mechanism include the vent hole (hole of pump outlet or hole of exhaust valve and/or filter, any exhaust valve or exhaust filter have vent hole, [0287] “In any embodiments, the backing layer 244 can be positioned over the pump 232, with an exhaust valve and/or filter to prevent pathogens”)
Askme’304 does not disclose the printed circuit board comprises at least one vent hole in the printed circuit board, wherein the pump outlet or exhaust mechanism is configured to be in fluid communication with the at least one vent hole of the printed circuit board.
Wade teaches pressure sensor assembly (figure 3, 100) relatively pertinent to the problem posed by Applicant of providing sensing arrangement formed in a device comprises printed circuit board (figure 3, substrate 112) comprises at least one vent hole (figure 3, vent hole 114), wherein the pump outlet or exhaust mechanism (figure 3, cover 104) is configured to be in fluid communication with the at least one vent hole of the printed circuit board (referring figure 3, the cover 104 and substrate 112 forms an inner chamber, therefore, the vent hole 114 is in fluid communication with cover 104).
Wade provides hole on the interposed structure in order to provide ambient pressure reading to the sensor for reference pressure ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askme’304, as modified by Askem’035, Gordon and Burdick to incorporate the teachings of Wade and provides the vent hole in the printed circuit board that is in fluid communication with vent hole of the pump outlet or exhaust mechanism in order to provide the reference pressure for pressure measurement.
Regarding Claim 5, Askme’304, as modified by Askem’035, Gordon, Burdick and Wade, teaches the wound dressing apparatus according to Claim 1.
Askem’304 discloses the pump outlet or exhaust mechanism include the vent hole (hole of pump outlet or hole of exhaust valve and/or filter, any exhaust valve or exhaust filter have vent hole, [0287] “In any embodiments, the backing layer 244 can be positioned over the pump 232, with an exhaust valve and/or filter to prevent pathogens”)
Askem’304 does not disclose the second gasket comprises an aperture configured to provide fluid communication between the printed circuit board and the vent hole of the pump outlet or exhaust mechanism through the second gasket.
Burdick teaches the second gasket (figure 3, O-ring 26) comprises an aperture (Opening of O-ring) configured to provide fluid communication between the printed circuit board (figure 3, circuit board 12) and the pump outlet or exhaust mechanism (figure 3, snap on cap 32 equivalent to exhaust valve and/or filter) through the second gasket (referring figure 3, the cap 32 is in fluid communication with circuit board 12 through the O-ring 26).
Burdick provides the O-ring structure between Snap-On cap and the printed circuit board in order to symmetrically loads the sealing pressure on metal ring and seal pressure measurement cavity while holding metallic diaphragm firmly in place which result accurate pressure measurement ([0036]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askme’304, as modified by Askem’035, Gordon, Burdick and Wade to incorporate the teachings of Burdick and provides the gasket that comprises an aperture and located between the printed circuit board and the vent hole of the pump outlet or exhaust mechanism through the sensor gasket in order to obtain accurate sensor reading.
	Askme’304, as modified by Askem’035, Gordon, Burdick and, does not teach the printed circuit board comprises a vent hole.
	Wade teaches a pressure sensor assembly (figure 3, 100) comprises a printed circuit board (figure 3, substrate 112)) comprises at least one vent hole (figure 3, vent hole 114).
Wade provides hole on the interposed structure in order to provide ambient pressure reading to the sensor for reference pressure ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askme’304, as modified by Askem’035, Gordon, Burdick and Wade, to incorporate the teachings of Wade and provides the vent hole in the printed circuit board that is in fluid communication with vent hole of the pump outlet or exhaust mechanism in order to provide the reference pressure for pressure measurement.
Regarding Claim 6, Askme’304, as modified by Askem’035, Gordon, Burdick and Wade, teaches the wound dressing apparatus according to Claim 4.
Askem’304 further discloses the vent hole of the pump outlet or exhaust mechanism  (exhaust valve and/or filter [0287] “In any embodiments, the backing layer 244 can be positioned over the pump 232, with an exhaust valve and/or filter to prevent pathogens”) comprises an antibacterial membrane and/or a non-return valve ([0287] “In any embodiments, the backing layer 244 can be positioned over the pump 232, with an exhaust valve and/or filter to prevent pathogens”).
Regarding Claim 7, Askme’304, as modified by Askem’035, Gordon, Burdick and Wade, teaches the wound dressing apparatus according to Claim 4.
Askem’304 further discloses wherein the cover layer (figure 12a backing layer 244) comprises an aperture over ([0271] teaches the pump assembly include printed circuit board or other pump controller and [0296] teaches the pump assembly can be positioned under the backing layer 244 and further the backing layer 244 can be perforated or gas permeable to permit gas exhausted by the pump assembly to pass through the backing layer 244) the printed circuit board ([0271] pump assembly 72 consistent embodiment pump assembly 232 comprises PCB) .
Askem’304 does not disclose the printed circuit board comprises at least one vent hole.
Wade teaches pressure sensor assembly (figure 3, 100) comprises printed circuit board (figure 3, substrate 112)) comprises at least one vent hole (figure 3, vent hole 114).
Wade provides hole on the interposed structure in order to provide ambient pressure reading to the sensor for reference pressure ([0035]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askme’304, as modified by Askem’035, Gordon, Burdick and Wade, to incorporate the teachings of Wade and provides the vent hole in the printed circuit board that is in fluid communication with vent hole of the pump outlet or exhaust mechanism in order to provide the reference pressure for pressure measurement.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over  Askem’304, in view of Askem’035, Gordon and Burdick and in further view of Coulthard (US 20150057625 A1).
Regarding Claim 12, Askme’304, as modified by Askem’035, Gordon, Burdick, teaches the wound dressing apparatus according to Claim 11.
Askem’304 does not disclose an overlay layer comprising a proximal wound-facing face and a distal face, the overlay layer positioned over the distal face of the second absorbent layer, wherein the overlay layer comprises a larger perimeter than a perimeter of the transmission layer and the first and second absorbent layer.
In the same filed of endeavor, Coulthard teaches reduced pressure dressing (figure 9, 706) comprising an overlay layer (figure 9, diverter layer 770) comprising a proximal wound-facing face (bottom surface) and a distal face (top surface), the overlay layer positioned over the distal face of the second absorbent layer (figure 9, absorbent layer 710), wherein the overlay layer comprises a larger perimeter than a perimeter of the transmission layer and the first and second absorbent layer (referring figure 9, the perimeter of diverter layer 770 is larger than the perimeters of absorbent layer 710 and manifold 724).
Coulthard provides the diverter layer over the absorbent layer in order to control the pattern of reduced pressure as applied to the absorbent layer which enhances the absorption capabilities and absorption efficiency of the absorbent layer ([0068]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Askme’304, as modified by Askem’035, Gordon, Burdick, to incorporate the teachings of Coulthard and provide the overlayer over the absorbent layer in order to enhance absorption capabilities and efficiency of the absorbent layer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781           

/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781